Citation Nr: 1210851	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO. 09-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral avascular necrosis of the hips, status post right total hip replacement in 2004. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1989 to July 1993.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs Atlanta (VA) Regional Office (RO) in Decatur, Georgia.
 
The Board remanded the case for additional development in April 2010 and again in November 2011. It now returns to the Board for further review. 


FINDINGS OF FACT

1. A preponderance of the competent and probative evidence of record is against avascular necrosis of either hip having developed in service or otherwise being causally related to service. 

2. Evidence of record does not support the presence of avascular necrosis of either hip within the first post-service year. 



CONCLUSION OF LAW

The criteria for service connection for bilateral avascular necrosis are not met on direct or presumptive bases. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for bilateral avascular necrosis of the hips. A VCAA notice letter was sent in March 2006. This letter addressed the claim adjudicated herein, prior to the RO's adjudication of the claim in August 2006. The Board finds that the VCAA letter adequately addressed the evidence required to support the claim for service connection for bilateral avascular necrosis of the hips, and appropriately addressing requirements for the claim on a direct basis. The letter further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Board does not discern that in this case the Veteran was afforded applicable Dingess-type notice. However, to whatever extent such Dingess-type was absent or deficient in this case, such absence or deficiency would be harmless and moot, because the claim for service connection herein adjudicated is herein denied. 

The March 2006 VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. The Veteran in November 2011 was asked to provide authorization to obtain additional private treatment records, and in lieu of providing such authorization the Veteran submitted copies of private treatment records and informed that these were all the records from this source. All obtained records were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC and SSOCs. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examination for compensation purposes in June 2010, and an addendum to that examination was obtained in December 2011. 

The Board finds that the June 2010 examination and December 2011 addendum sufficiently addressed the medical question of causation, onset, and etiology of the Veteran's claimed bilateral avascular necrosis of the hips as related to service. The examiner supported his conclusions with analysis based on his review of all the evidence of record, inclusive of past service and post-service clinical and examination records within the claims file, current findings, medical tests and studies, and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. In this regard the June 2010 and its addendum are adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that the June 2010 examination and its addendum, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed his claim by submitted statements. There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein. 

The Board also finds that the development required by the Board's April 2010 and November 2011 remands has been substantially fulfilled. This included asking the Veteran for any additional evidence or information in furtherance of his appealed claim, obtaining additional indicated treatment records, affording the Veteran above-discussed appropriate VA examination and addendum opinion including based on review of additional obtained records, and readjudication of the claim by the RO or AMC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for Service Connection for Bilateral Avascular 
Necrosis of the Hips

The Veteran contends that his bilateral avascular necrosis of the hips had its onset in service or is otherwise causally related to service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, inclusive of degenerative arthritic conditions which may include avascular necrosis of a joint, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1137, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, the Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service medical records inclusive of treatment and examination records reveal of no pain or difficulties associated with the hips, and no traumatic injuries to the hips. While the service treatment records do reflect some in-service difficulty with the knees, there is no indication in any medical records either in service or post service that these in-service difficulties are in any way related to the Veteran's bilateral avascular necrosis of the hips. 

Private treatment records from 2000 reflect treatment for knee difficulties, but these do not reflect and complaints or findings of the hips. 

The Veteran underwent a private orthopedic evaluation in June 2004, with a history noted of difficulty with his right hip following an automobile accident on April 1, 2004, when suffered a bruising to the right hip. The examiner noted that the Veteran was seen by the physician on May 26 and x-rays at that time were interpreted as normal, but the physician reviewed them again and in retrospect believed they did show some evidence of avascular necrosis of the right hip. The physician obtained a bone scan on June 1 showing increased uptake in the right hip. An MRI on June 12 showed rather severe avascular necrosis in the right hip and avascular necrosis in the left hip to a much lesser degree. The physician interpreted these findings as showing that the Veteran likely had avascular necrosis prior to the accident which would likely have become symptomatic eventually. The physician analogized the automobile injury exacerbating the necrotic right hip joint to the accident breaking already thin ice. The physician noted that generally avascular necrosis requires many years before detection. 

August 2004 private hospitalization and treatment records reflect a right total hip replacement with good progress following the procedure. 

The Veteran in January 2009 submitted medical literature reflecting a Canadian chiropracture journal article consisting of a case study of a 41 year old male with avascular necrosis of the hip. The Veteran sought to present the case study as supporting the presence of avascular necrosis becoming symptomatic following an injury. However, the Board does not discern that this case study adds anything substantively to the record. The treating physician in the above-noted June 16, 2004 evaluation already reasonably established that the Veteran had avascular necrosis in both hips that was exacerbated in the right hip by an automobile injury on April 1, 2004. The case study recounts a history of avascular necrosis of the hip developing a few months following a trauma. VA regulations recognize that competent medical evidence may mean statements conveying sound medical principles found in medical treatises. 38 C.F.R. § 3.159(a)(1). However, the Board does not in this instance find any added support for the Veteran's claim from this submitted evidence. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (addressing non-support for a claim by medical treatise evidence where the medical treatise evidence submitted is without sufficient specificity, or relevance to the issue in question, to be applicable to the claim.)

Veteran was afforded a VA examination addressing his bilateral avascular necrosis in June 2010. The examiner reviewed the claims file and the Veteran's service records. The examiner noted the Veteran's history as an electronics technician in the Navy, and his work as a police officer for ten years following his separation from service in 1993. The examiner diagnosed bilateral avascular necrosis of the femoral heads based on examination, review of relevant scans, reported history, and review of the Veteran's other medical records. The examiner noted that there was no documentary evidence of difficulty with the hips either in service or for the years following service during which he worked as a police officer. The examiner further noted that the Veteran was treated in service and again in 2000 for knee difficulties, but opined that these difficulties were unrelated to his hip disorders, with an MRI in 2000 noted to reveal meniscal problems in the left knee to account for the knee pain. The examiner observed that there was no record of difficulty with the hips prior to 2004.

The June 2010 examiner concluded that the Veteran's bilateral avascular necrosis of the hips was most likely idiopathic, and noted that idiopathic avascular necrosis was not uncommon at the Veteran's age of onset, and could occur spontaneously. The June 2010 VA examiner opined based on the years without reported hip difficulties in service and post service, and based on the absence of findings of hip disease prior to 2004, that the Veteran's avascular necrosis was idiopathy, and was not at least as likely as not causally related to service. The examiner concluded that it was most likely that the Veteran's bilateral avascular necrosis of the hips had its onset two or three years prior to its detection in 2004. 

The June 2010 VA examiner provided a follow up assessment in December 2011 as requested by the Board's November 2011 remand. The examiner then added, in effect, responsive to additional assertions of associated stress and trauma, that if the avascular necrosis of the hips were contemporaneous in its onset with stress and trauma to the hips then the avascular necrosis would likely be traumatic in origin and still not at least as likely as not related to service. The examiner nonetheless concurred with the June 2004 assessment that Veteran's idiopathic avascular necrosis likely developed years prior to 2004, but noted that it was still not at least as likely as not that the bilateral avascular necrosis had its onset during the Veteran's period of active service ending in July 1993. 

The June 2010 VA examiner further explained in the November 2011 addendum that avascular necrosis was generally of three types: traumatic, metabolic, and idiopathy. He noted that the traumatic type typically resulted from femoral neck fractures and hip dislocations, with the resulting necrosis - if it occurred at all due to trauma - being diagnosed within two years of the trauma. The Veteran's avascular necrosis would thus be most likely ruled out as being both traumatic in nature and the result of trauma in service. The examiner noted that metabolic avascular necrosis was due to alcoholism, Gaucher's disease, and other diseases. However, the examiner was able to identify no metabolic cause in the Veteran, and none was otherwise shown to be supported by the evidentiary record. The examiner thus assessed the Veteran as having idiopathic avascular necrosis of the hips by process of elimination. The VA examiner's opinion regarding such idiopathic avascular necrosis is as already noted. 

The Veteran contends that the VA examiner is mistaken in his opinion and that it is likely that his avascular necrosis of the hips had its origin in service, warranting service connection. However, the Veteran provides no medical evidence supportive of such service origin. The Veteran, as a lay person, is not competent to address the distinctly medical question of etiology of his avascular necrosis of the hips where, as here, the Veteran has presented no credible lay observation or credible lay knowledge of such onset in service which may serve to support the claim. Espiritu; cf. Jandreau. (The credibility of lay assertions of service origin of the Veteran's bilateral avascular necrosis of the hips is discussed infra.) While the Veteran is competent to address his lay knowledge of past symptoms or of what he was previously told by physicians, the Board herein determines that the Veteran presents no credible lay knowledge of service origin of his claimed bilateral avascular necrosis of the hips supportive of the claim. 

The Veteran's statements as reflected in records of treatment in 2004 as well as the record of the VA examination in June 2010 do not support the presence of symptomatic hip disability prior to 2004. However, the Veteran has contrarily argued, including in a December 2009 statement received in January 2010, "It is clearly documented in my service treatment records that something was causing me pain and discomfort in my legs and hips as early as 1989." This assertion is mistaken because service medical records, while showing some knee difficulties, do not document any difficulties associated with the hips. The June 2010 VA examiner, upon reviewing the record, concurred in this conclusion that no hip disability was implicated in treatments for the knees previously in service and in 2000. 

The Board similarly finds no credibility in the Veteran's various other assertions, in submitted statements, that the record clearly shows or otherwise supports service-related etiology for his claimed bilateral avascular necrosis of the hips. Id. The Veteran asserted in his December 2009 statement that "all correct symptoms were noted [in service to support development of avascular necrosis in service]," whereas in fact supportive symptoms are not in evidence in service treatment records. In a January 2009 statement he remarked on multiple treatments for difficulties with his legs in service and added, "I had leg and hip pain then that got progressively worse during and after discharge [....]" As already noted, service treatment records reflect complaints and treatments for knee difficulties, not complaints of hip pain, with no history of difficulties with the hips documented prior to 2004. 

The Board cannot arrive at conclusions other than those supported by the weight of credible evidence. Because the Veteran's assertions are contradicted by the objective historical record, their credibility is lost. Caluza. 

The Veteran also provided a statement from a fellow soldier dated in November 2011. The fellow soldier states, relevantly: 

I have known Dewey Seagraves for the past 20 years. We first met in 1991 while serving honorably onboard the USS Yosemite AD-19 in Mayport, Florida. We have stayed in close contact with visits and family trips. I would consider him a very close friend and a brother.

I am very aware of his hip disease and the pain it has caused him over the years. I have known that he suffered from some type of ailment in his hips and legs from the time we met in 1991. All I knew for years was that his hips, legs and back caused him frequent discomfort. The pain seemed to increase over time. We once played softball for the ship's team in 1992 and during the game [the Veteran] would be unable to run the bases because his legs hurt so bad.

[....]

I know from personal witnessing (sic) that [the Veteran's] hip problems started during his military enlistment and continued to progress through the years.

The Board for purposes of the present adjudication accepts the authenticity of the submitted letter as that provided by a fellow soldier of the Veteran.  
The Board has carefully considered this fellow soldier's statement, but ultimately finds it of insufficient reliability as a statement of contemporaneous knowledge of in-service of complaints by the Veteran of difficulties with his hips. The Board finds this letter to be most likely a reflection of assertions concerning this history which the Veteran provided to this fellow soldier, for the fellow soldier to restate in support of the claim, as that is most consistent both with the content presentation within the letter of the Veteran's other submitted statements concerning the history of his bilateral avascular necrosis of the hips, with the Veteran's own assertions contradicted by the historical record. See Evans; Culver (role of Board as finder of fact and Board's duty to weigh credibility). 

The carefully recorded history as provided by the private treating physician in the above-detailed June 2004 statement appears the most reliable record of history of the Veteran's symptomatic disease. That physician therein notes the Veteran's self-report that he "started developing some pain in his right hip [following the April 1, 2004 automobile accident] and developed a large bruise which stayed for about five weeks but then went away." Persistence of the right hip pain, beyond the healing of the bruise, apparently precipitated the Veteran's seeking the assistance of that physician, with the physician noting, "He came to see me on the 26th of May." The historical record does not reflect any hip pain or hip difficulty prior to the Veteran's April 2004 automobile accident, and the Board believes this historical record outweighs the discredited history provided by the Veteran and the history of questionable credibility - most likely based in relevant part on a memory-enhancing narrative provided by the Veteran - provided by a fellow soldier. 

The Board has carefully reviewed the entirety of the record, and finds the preponderance of competent and probative evidence of record is in accord with the findings and conclusions of the June 2010 VA examiner, with such evidence preponderating against the Veteran's bilateral avascular necrosis of the hips having developed in service or otherwise being causally related to service. 38 C.F.R. § 3.303. 

There is also no credible evidentiary support for the presence of avascular necrosis of either hip within the first post-service year to support service connection on a first-year-post-service presumptive basis. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral avascular necrosis of the hips is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


